DISMISSED and Opinion Filed November 30, 2020




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00946-CV

                  IN RE CHRISTOPHER BEACHUM, Relator

          Original Proceeding from the 363rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. F13-55206-W

                        MEMORANDUM OPINION
                    Before Justices Myers, Molberg, and Evans
                             Opinion by Justice Evans
      Christopher Beachum has filed a petition for writ of mandamus seeking to

compel the Dallas County Public Defender’s office and the assistant public defender

who represented him at trial to turn over his case file. Relator has also filed motions

to permit him to file his petition and to suspend the appellate rules regarding service

and the number of copies he must file.

      This Court has jurisdiction to issue writs of mandamus against district and

county judges within our geographic jurisdiction or when necessary to enforce our

appellate jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a), (b); see also Powell

v. Hocker, 516 S.W.3d 488, 491 (Tex. Crim. App. 2017) (explaining mandamus

jurisdiction of courts of appeal). Because relator’s petition seeks mandamus relief
we are not authorized to grant, we dismiss the petition for want of jurisdiction. See

In re Conway, No. 01-14-00612-CR, 2014 WL 4589849, at *1 (Tex. App.—Houston

[1st Dist.] Sept. 16, 2014, orig. proceeding) (mem. op., not designated for

publication) (dismissing for want of jurisdiction mandamus petition seeking to force

former criminal defense counsel to turn over case file).

      We dismiss relator’s petition for writ of mandamus for want of jurisdiction.

We deny as moot all pending motions.




                                           /David Evans/
                                           DAVID EVANS
                                           JUSTICE


200946F.P05




                                        –2–